Citation Nr: 0206395	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), prior to June 11, 
1999.  

2.  Entitlement to an initial staged rating in excess of 10 
percent for PTSD, from June 11, 1999.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of tendon laceration of the left hand, 
involving digits 2, 3, 4, and 5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
February 1996. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that in a June 1996 statement, the veteran 
requested service connection for shin splints, bilateral knee 
problems, and an ankle condition.  As these issues have not 
been addressed by the RO, they are referred there for 
appropriate action.  In addition, the veteran's 
representative, in a November 1997 statement raised the 
issues of entitlement to a temporary total disability rating 
for treatment of a service-connected disability requiring 
hospitalization, pursuant to 38 C.F.R. § 4.29, and 
convalescence, pursuant to 38 C.F.R. § 4.128.  These issues 
are also referred to the RO for appropriate action.  

In a decision dated in June 2000, the Board denied a rating 
in excess of 30 percent for PTSD prior to June 11, 1999, a 
rating in excess of 10 percent for PTSD from June 11, 1999, 
and a rating in excess of 10 percent for residuals of tendon 
laceration of the left hand, involving digits 2, 3, 4, and 5.  
The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in May 2001, the Court granted the Secretary's 
motion and vacated the Board's decision.  The Court then 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.  A copy of 
the court order and the Secretary's motion have been filed in 
the veteran's claims folder.  This decision is rendered by 
the Board in response to the Court order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The rating criteria for evaluating PTSD, in effect prior 
to and from November 7, 1996, are equally favorable to the 
veteran in evaluating his claim.  

3.  Prior to June 11, 1999, the veteran's PTSD was manifested 
by suicidal ideations, nightmares, flashbacks, depressed mood 
and problems sleeping, productive of no more than definite 
social and industrial impairment, or occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.

4.  From June 11, 1999, the veteran's PTSD has not been shown 
to be symptomatic, except for a blunted affect when 
discussing a traumatic service event, productive of no more 
social and occupational impairment than due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.

5.  The service-connected tendon laceration of the left hand, 
involving digits 2, 3, 4, and 5, is manifested by a tender 
and painful scar and no functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to June 11, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (effective November 7, 1996).  

2.  The criteria for an initial rating in excess of 10 
percent for PTSD, after June 11, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (effective November 7, 1996).  

3.  The criteria for an initial rating in excess of 10 
percent for a tender scar, residual of tendon laceration of 
the left hand, involving digits, 2, 3, 4, and 5, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.69, 4.118, Diagnostic Codes 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the information and evidence necessary to substantiate a 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The evidence of record includes the 
veteran's service medical records, records of VA and private 
treatment following service, reports of VA examinations, and 
personal statements and testimony by the veteran in support 
of his claims.  On his VA Form 9 dated in July 1997, the 
veteran requested that VA obtain his outpatient treatment 
records from the VA Medical Center (VAMC) in Cincinnati, Ohio 
for the period from November to December 1996.  In December 
1997, the RO received records from the Cincinnati VAMC 
covering the period from June 1996 to October 1997.  In a 
statement received in October 1998, the veteran requested an 
additional 60 days within which to submit new evidence.  
However, no additional medical evidence from the veteran has 
been forthcoming.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

The record discloses that the April 1997 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The July 1997 statement of the case 
and the May 1998 and September 1999 supplemental statements 
of the case provided the veteran with the applicable criteria 
for rating the psychiatric and left hand disabilities, 
including the criteria for higher evaluations.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, see 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).


Factual Background

Service connection has been established for the disabilities 
at issue from February 17, 1996.

A hospital report from a private medical center shows that 
the veteran was admitted in February 1996, six days following 
his discharge from active service.  The report indicates that 
he was admitted after being evaluated as a significant 
suicide risk by the staff at a university hospital emergency 
room.  The veteran reported developing feelings of shame and 
embarrassment following a sexual assault in service.  Mental 
status examination showed the veteran to be oriented in all 
spheres.  He did not describe any hallucinations, either 
auditory or visual, and he had an organized goal-directed 
form of thought.  There was no looseness of association and 
speech was normal.  His current stream of thought was that of 
suicidal ideation in which he described a plan to drown 
himself and in the nature of wishing that he were no longer 
alive due to recent circumstances.  He did not express any 
delusional thought, ideas of reference or paranoid ideation.  
His affect was appropriate for the mood of depression.  He 
did not identify any dissociative experiences.  There was no 
impairment of long- or short-term memory, and he had good 
insight and judgment.  The diagnosis was PTSD.  A global 
assessment of functioning (GAF) score of 40 to 45 was noted.  
The veteran was treated with Prozac for the depressive aspect 
of his mental illness.  

A psychosocial assessment performed during the private 
hospitalization in February 1996 notes the veteran reported 
he had had good relationships with his biological mother and 
father, and sister, and a very close relationship with his 
stepfather.  He reported he currently had no friends, and had 
cut all family ties.

On physical examination during the private hospitalization in 
February 1996, a scar was noted on the left hand, 
characterized as from a tendon repair.  No functional 
abnormality of the upper extremities was noted.  The 
diagnosis included status post tendon repair surgery of the 
left hand.

A VA discharge summary shows that the veteran was transferred 
to a VA Medical Center for 21 days in June 1996 to become 
involved in a PTSD program.  A social worker service 
assessment noted the veteran reported he was single and 
unemployed.  It was noted that, due to his February 1996 
private hospitalization, his suicidal thoughts had diminished 
but he continued to have up days and down days with poor 
social interactions and poorly managed feelings about 
intrusive memories and interpersonal conflicts.  He also 
reported nightmares of the traumatic incident and flashbacks.  
His initial VA hospitalization mental status examination 
revealed he was mildly anxious and appeared sad.  He 
described up and down moods, with good and bad days.  His 
memory, judgment and attention were described as good.  His 
insight was fairly good.  During the course of the 
hospitalization, the veteran remained socially isolated.  He 
was not depressed and did not require anti-depressants or 
mood stabilizers.  

On physical examination in June 1996, the veteran reported 
the left hand did not disrupt daily activities.  He indicated 
he took ibuprofen daily to eliminate pain, and reported 
experiencing stiffness every morning.  The assessment was 
status post two tendon repairs with functional use of the 
left hand, and that there appeared to be a slight decrease in 
grip strength, as compared to the right.

A VA medical report shows that the veteran was in a VA 
domiciliary from June to September 1996 for treatment of 
PTSD.   

On VA general medical examination in October 1996, the 
veteran complained of left hand stiffness and pain which 
occurred on a daily basis.  He noted these symptoms to be 
increased in severity at least 2 to 3 times a day.  He 
admitted to decreased symptoms on limiting use of the left 
hand.  He reported loss of range of motion, particularly with 
full extension.  He admitted to limitation with lifting, 
carrying and holding with the left hand, secondary to 
weakness and stiffness.  It was noted that the veteran was 
right-handed.  Physical examination of the left hand revealed 
a 11 cm. regular scar on the dorsal aspect with no keloid 
formation or significant loss of subcutaneous tissue.  The 
veteran had limitation of full extension on digits 2, 3 and 4 
and minimally of digit 5 on the left hand.  His flexion was 
essentially normal.  Grip strength was normal bilaterally.  
His 2 point discrimination was intact bilaterally and 
capillary refill was good bilaterally.  There was no evidence 
of synovitis in the digits on either hand.  A radiograph of 
the left hand was normal.  

On VA psychiatric examination in November 1996, the veteran 
reported feeling depressed, distressed and embarrassed by the 
incident in service.  He reported having nightmares daily, 
inability to sleep and flashbacks of the incident.  He denied 
taking any medications at the present time.  He reported that 
he was a student and worked part-time.  Mental status 
examination revealed the veteran to be somewhat hyperactive 
and anxious.  He seemed slightly depressed.  He admitted to 
nightmares and flashbacks.  He did not seem to have any other 
thought disorder.  Memory and concentration were good.  
Judgment was fair.  The diagnosis was PTSD.  A GAF score of 
50 was noted.  The examiner noted that the veteran's PTSD 
interfered with his social and occupational functioning at 
that time.  

On VA psychological examination in February 1998, the veteran 
reported that he was a pre-med student and was relatively 
isolated socially.  He indicated that he had no friends and 
felt very lonely but did have a steady girlfriend.  He 
reported that he rarely participated in activities outside 
his home and spent the majority of his time in solitude, 
playing an electronic chess game.  He stated that he that he 
found it difficult to trust anyone since he was raped.  It 
was noted that the Minnesota Multiphasic Personality 
Inventory indicated depression in the mild range and 
otherwise a guarded profile indicating reliance upon denial 
and other more subtle defenses against experiencing personal 
discomfort.  

In May 1998, the veteran testified that he attended college 
full time and was in pre-med.  He also worked 25-30 hours per 
week at a nursing home.  He lived alone in an apartment, but 
did have friends that he did things with.  He did not take 
any medication for PTSD and was not in treatment.  Regarding 
his left hand, the veteran testified that his hand swelled at 
times and that at times he had trouble picking up objects.  
He demonstrated ability to make a tight fist.  See May 1998 
hearing transcript.  

The veteran was afforded a VA psychiatric examination on June 
11, 1999.  At that time, it was noted that the he worked as a 
computer consultant part-time 20-25 hours a week at a local 
university and had been there for approximately one year.  He 
stated that he was very dependable at work and showed up for 
work regularly.  He denied receiving any psychiatric care or 
taking any medications at the present.  It was noted that the 
last time he received psychiatric care was more than a year  
ago.  The veteran described his mood as "[m]y character as a 
person is happy so I don't let problems change that."  He 
stated that his sleep was good at about six hours a night, 
leading to an adequate amount of energy.  For enjoyment, he 
liked to go swimming, roller blading, and driving.  His 
concentration was described as "[n]ormally, I do okay."  He 
felt close to various friends as well as family members.  His 
appetite was good and he had not experienced as weight change 
recently.  He reported, "I think things are the best now" 
but he saw things as getting better in his future.  When 
asked if he was more irritable than others he stated, "[n]o, 
it takes a lot for that to happen" in terms of becoming 
angry.  He denied current suicidal or homicidal ideation.  He 
also denied auditory or visual hallucinations.  He denied 
symptoms consistent with a hyperstartle response as well as 
hypervigilance.  He indicated that he had nightmares about 
the events in service about 1-2 times a week.  

Objective findings noted that the veteran was oriented times 
three.  His memory was intact in all spheres.  He was able to 
simple and two step calculations.  His speech was not 
pressured.  His thoughts in general were goal directed.  His 
motor movements were unremarkable throughout the evaluation 
other than his affect becoming somewhat blunted when he was 
describing the alleged event in service.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified.  The 
Axis II diagnosis was schizotypal personality disorder.  A 
GAF score of 80-85 was assigned.  It was noted that the 
veteran described no more than a slight impairment in his 
social functioning and no impairment in his occupational 
functioning.  

The veteran was afforded a VA hand, thumb, and fingers 
examination on June 11, 1999.  At that time, he stated that 
he has aches and pains intermittently on a daily basis over 
the incisional area of the dorsum of the left hand.  He takes 
Motrin 800 mg four times daily to relieve the symptoms.  He 
stated that he cannot wear his watch over his wrist for a 
very long period of time because it caused discomfort.  
Physical examination revealed a good lateral pulse in the 
left hand.  There was a 13 cm healed, incisional scar over 
the dorsal aspect of the left hand and wrist which was 
slightly tender and painful.  There was no keloid formation 
noted.  There was no adherence of the scar tissue to the 
underlying subcutaneous tissue, tendon, or bone.  He had full 
flexion and extension of all of his fingers on the left hand, 
including the thumb.  He also had normal abduction and 
adduction of all of his fingers.  The circulation to and 
sensation over his fingers was normal.  He had full motion in 
his wrist.  The examiner noted that he could not find any 
functional limitation or impairment in the left hand.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was granted for PTSD and 
residuals of tendon laceration of the left hand, with 
involvement of digits 2, 3, 4, and 5, in April 1997; 10 
percent and noncompensable evaluations were assigned, 
respectively, effective from February 17, 1996, the day 
following the date of discharge from service.  As the veteran 
takes issue with the initial ratings assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  The Court has not vacated that 
part of the Board's June 2000 decision which granted an 
increased 30 percent initial rating for PTSD prior to June 
11, 1999, and an increased 10 percent initial rating for 
residuals of tendon laceration of the left hand, with 
involvement of digits 2, 3, 4, and 5.


I.  PTSD

The Board notes that effective November 7, 1996, after the 
veteran filed his claim, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disabilities.  61 
Fed. Reg. 52695 (1996) (codified at 38 C.F.R. §§ 4.125- 
4.130). Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, the regulatory provisions 
effective November 7, 1996 are not for application prior to 
that date.  In the July 1997 statement of the case, the RO 
considered the revised regulations and provided him with 
notice of the revised regulations pertaining to mental 
disorders; he was also provided the opportunity to present 
evidence and argument in response.  The Board notes that the 
veteran was provided notice of the old regulations and an 
opportunity to respond in the September 1999 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

With respect to psychiatric disability, prior to November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 10 percent disability evaluation where symptoms do not 
warrant a 30 percent evaluation and PTSD causes emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted where there is definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The General Counsel of the VA concluded that that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9- 93 
(November 9, 1993).  A 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, or there is evidence of totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
10 percent evaluation for PTSD manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  A 30 
percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130 (2001).

Upon review, the Board finds that prior to June 11, 1999 the 
pertinent evidence of record, along with the testimony of the 
veteran, indicates that his psychiatric condition more nearly 
approximated the criteria for a 30 percent rating under both 
the old and new provisions of Diagnostic Code 9411, as 
appropriately applied.  A longitudinal review of the evidence 
shows that the veteran was admitted to a medical center in 
February 1996, six days following his separation from 
service, after he was evaluated as a suicide risk by staff at 
a hospital emergency room.  Mental status evaluation at that 
time revealed a depressed mood and suicidal ideation.  His 
Global Assessment of Functioning (GAF) score was 40-45.  The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) 
provides that a GAF score of 40 contemplates either some 
impairment in reality testing or communication, or major 
impairments in several areas, such as work or school, family 
relations, judgment, thinking or mood.  A GAF score of 41 to 
50 reflects serious symptoms or any serious impairment in 
social, occupational or school functioning.  The veteran was 
transferred to VA hospitalization (not in excess of 21 days) 
in June 1996, and to a VA domiciliary later in June 1996 for 
treatment of his PTSD for three months.  It was noted he had 
continued, but diminished, symptoms.  VA psychiatric 
examination in November 1996 indicated that the veteran had 
nightmares, flashbacks, and problems sleeping.  He also 
suffered from depression.  His GAF score was 50 and the 
examiner indicated that PTSD interfered with the veteran's 
social and industrial functioning.  VA psychiatric 
examination in February 1998 noted that the veteran suffered 
from social isolation.  Thus, in light of all the foregoing, 
and resolving all doubt in the veteran's favor, the Board 
finds it reasonable to conclude that the symptomatology 
associated with the veteran's service-connected PTSD more 
nearly approximated that of a 30 percent rating under the old 
criteria of Diagnostic Code 9411, as well as the amended 
criteria of Diagnostic Code 9411 from November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective through November 7, 1996); 
4.130, Diagnostic Code 9411 (effective from November 7, 
1996).  

However, such a disability is not viewed as indicative of 
considerable impairment in the ability to establish and 
maintain relationships and to obtain or retain employment, or 
reduced reliability and productivity due to symptoms outlined 
in the rating criteria, effective from November 7, 1996.  The 
veteran's depression was responsive to treatment, including 
with medication, and his flashbacks and nightmares were shown 
to be only intermittent.  He was, nonetheless, able to 
maintain employment, and also able to maintain a relationship 
with a girlfriend and function as a student.  

The Board notes that at the time of the June 11, 1999 VA 
psychiatric examination the veteran reported that he worked 
part time and had no problems with his job.  He denied taking 
any medication or receiving any recent treatment for PTSD.  
He stated that he had a close relationship with various 
friends and family members.  Mental status examination was 
essentially normal except for a somewhat blunted affect when 
he described the incident in service.  A GAF score of 80 was 
assigned.  A GAF score of 80 contemplates no more than slight 
social, occupational or school functioning, or transient 
symptoms which are expectable reactions to psychological 
stressors.  The examiner indicated that there was no more 
than slight impairment in the veteran's social functioning 
and no impairment in his occupational functioning.  Clearly, 
based on the aforementioned findings, the veteran's PTSD 
disability picture more nearly approximates the criteria 
required for a 10 percent evaluation rather than an 
evaluation in excess of 10 percent.  The veteran's PTSD has 
been shown to be productive of no more than mild social and 
industrial impairment, and to cause no more than occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  By his own 
admission, the veteran has been able to maintain effective 
relationships with people.  In addition, the veteran has had 
no problems performing his job.  The Board therefore finds 
that definite industrial impairment due to PTSD has not been 
shown from June 11, 1999.

In view of this evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD, prior to June 11, 1999, and against a 
rating in excess of 10 percent for PTSD, after June 11, 1999.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective through November 7, 1996); 
4.130, Diagnostic Code 9411 (effective from November 7, 
1996).  

II.  Residuals of Tendon Laceration of the Left Hand, Digits 
2, 3, 4, and 5

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
examination in October 1996 reflects that the veteran is 
right- handed.  Thus, the rating for the left hand is to be 
made on the basis of that upper extremity being the minor 
extremity.

Favorable ankylosis of the index, middle, ring, and little 
fingers of the minor hand warrants a minimum 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5221.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tips of the fingers to within 
two inches (5.1 centimeters (cm)) of the transverse fold of 
the palm.  Limitation of motion of less than 1 inch (2.5 cms) 
in either direction is not considered disabling.  See id. at 
note (a).

The evidence of record shows that the veteran had full 
flexion of the fingers of the left hand on VA examinations in 
October 1996 and June 1999.  This is evidence that the 
veteran's index, middle, ring, and little fingers are not 
favorably ankylosed.  Therefore, the Board determines that 
the service-connected residuals of tendon laceration of the 
left hand, digits 2, 3, 4, and 5 do not warrant a 30 percent 
evaluation under 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic 
Code 5221.  The Board notes that limitation of extension of 
the affected left hand digits was complained of by the 
veteran, and reported on physical examination in October 
1996.  In June 1996, the veteran reported no limitation in 
his daily activities, and on VA examination in June 1999 it 
was noted he had full flexion and extension of the fingers of 
the left hand, without functional limitation or impairment in 
the left hand.  In this regard, it has not been shown that 
diminished left hand grip strength, as compared to the right, 
demonstrated on VA hospitalization in June 1996, represents a 
chronic residual of the disability at issue.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this case, however, while the 
veteran has complained of pain in the left hand, range of 
motion of the fingers was essentially normal on VA 
examinations in October 1996 and June 1999.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis 
for a higher rating.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a maximum 
schedular 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  As the June 1999 VA examination 
report noted a tender and painful scar on objective 
demonstration, no more than the current 10 percent evaluation 
is warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Other scars are rated on the degree of limitation of 
function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  However, as noted above, the 
laceration scar does not result in any associated functional 
impairment.  Hence, a higher schedular evaluation is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7805.


III. Extraschedular Rating

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised with regard to either disability at issue.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule for 
either disability at issue.  



ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
June 11, 1999, is denied.  

An initial staged rating in excess of 10 percent for PTSD, 
from June 11, 1999, is denied.

An initial rating in excess of 10 percent rating for the left 
hand scar, a residual of tendon laceration of the left hand, 
digits 2, 3, 4, and 5, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

